Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 21, 2019

                                       No. 04-19-00359-CR

                                     Laura Flores MESSICK,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR11174
                       Honorable Catherine Torres-Stahl, Judge Presiding


                                          ORDER
        The reporter’s record was originally due to be filed in this appeal on July 12, 2019. The
certificate of notice of appeal prepared by the trial court clerk identified three court reporters as
responsible for preparing the record. Two of those court reporters previously filed their portions
of the record. On July 16, 2019, this court notified the third court reporter, Ms. Maria Fattahi,
that her portion of the reporter’s record was late. Ms. Fattahi was instructed to file either a
notification of late record by July 26, 2019, or the reporter’s record by August 15, 2019. Ms.
Fattahi failed to respond to this court’s notice.

        It is therefore ORDERED that Ms. Fattahi file her portion of the reporter’s record in this
appeal no later than September 3, 2019. The clerk of this court shall cause a copy of this order to
be served on Ms. Fattahi by certified mail, return receipt requested, or give other personal notice
of this order with proof of delivery.


                                                      _________________________________
                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2019.
___________________________________
KEITH E. HOTTLE,
Clerk of Court